Citation Nr: 1635815	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service contention for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, from December 1989 to November 1993, and from February 2003 to April 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In December 2012 and November 2015, the Board remanded the claim for further development.  It is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board has remanded this case twice for additional development.  Regrettably, another remand is necessary to adequately meet the duty to assist.  

The Veteran has contended that his sleep apnea had its onset during active duty service, specifically while serving in Desert Storm and Operation Iraqi Freedom.  See May 2008 Statement in Support of Claim.  In the alternative, he contends that his sleep apnea is secondary to his service-connected PTSD.  See October 2015 Statement in Support of Claim.
 
Service treatment records do not reflect treatment or diagnosis of a sleep disorder; however, a May 2004 Post Deployment Health Reassessment showed complaints of problems with sleeping/feeling tired after sleep.  A May 2008 sleep study reflects that the Veteran has severe sleep apnea, and he was fitted for a Continuous Positive Airway Pressure (CPAP) device.
 
In its November 2015 remand, the Board determined that an April 2013 VA opinion, finding that the Veteran's sleep apnea was not related to service, was inadequate.  Specifically, the Board noted that the VA examiner did not address the May 2004 Post Deployment Health Reassessment and additional statements provided by the Veteran, including a June 2013 statement in which he reported that in May 2004 he complained of issues with sleeping and waking up choking in the middle of the night.  In addition, the Veteran had contended in an October 2015 statement that his sleep apnea was secondary to his service-connected PTSD.  Service connection for PTSD was granted with an evaluation of 30 percent effective December 10, 2007 and with an evaluation of 50 percent effective May 31, 2012.
 
Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the directives in the Board's November 2015 remand, the Veteran was provided with a VA examination in December 2015; however for the following reasons, the Board finds that this examination is inadequate.  With regard to direct service connection, the examiner noted that there was evidence of sleep disturbance symptoms as part of his PTSD, and opined that reported symptoms of fatigue in May 2004 and feeling tired after sleeping on post-deployment health reassessment from March 2004 were nonspecific to sleep apnea and "could be attributed to PTSD."  However, the examiner did not provide a rationale as to why the symptoms were attributed to PTSD rather than to sleep apnea.  

With regard to secondary service connection, the examiner found that the Veteran's obstructive sleep apnea was not proximately due to or the result of his service-connected PTSD.  The examiner provided the rationale that obstructive sleep apnea was a physical condition, an obstructive airways condition creating disordered breathing while sleeping, and that sleep apnea was not caused by nor is it secondary to PTSD, a mental health condition which includes symptoms of insomnia, frequent awakenings, and resulting daytime fatigue resulting from traumatic experiences. Sleep apnea was not aggravated by PTSD.  The Board finds that the examiner did not provide an adequate rationale for this opinion.  

The Veteran's representative submitted an Informal Hearing Presentation (IHP) in August 2016, which included excerpts of several studies linking PTSD to sleep apnea.  In particular, one study published in Science Daily showed that the probability of having a high risk of obstructive sleep apnea increased with increasing severity of PTSD symptoms.  https://www.sciencedaily.com/releases/2015/05/150519182243.htm.

On remand, the Veteran should be provided with another VA examination in order to obtain an opinion as to whether his sleep apnea began during service or is secondary to his service-connected PTSD.  The examiner must address the Veteran's May 2004 contentions of waking up choking in the middle of the night while still on active duty.  The examiner must review the evidence of record, including the December 2015 opinion that the Veteran's in-service sleep problems could have been associated with his PTSD, and provide a rationale for all opinions.  With regard to the Veteran's claim for service connection on a secondary basis, the examiner must address the studies referenced in the August 2016 IHP.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service or is otherwise the result of a disease or injury in service.  The examiner should specifically recognize the Veteran's contentions that he reported waking up choking while still in service.  The examiner should address the December 2015 VA opinion that the Veteran's reported symptoms of fatigue in May 2004 and feeling tired after sleeping on post-deployment health reassessment from March 2004 were nonspecific to sleep apnea and "could be attributed to PTSD."  If the examiner agrees with this opinion, an explanation as to why must be provided.  In other words, the examiner MUST provide an explanation for why the symptoms would be more like than not attributable to PTSD rather than sleep apnea.  er In other words, the examiner MUST provide adetailed rationale for why the symptoms would be more likely a
(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.  The examiner must address the medical literature referred to in the Veteran's August 2016 Informal Hearing Presentation in his electronic claims file.

If the Veteran's current sleep apnea has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability of the sleep apnea prior to aggravation by the PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




